UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6107


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN C. CURTISS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:87-cr-00112-JAG-1)


Submitted:   May 30, 2014                     Decided:    June 6, 2014


Before SHEDD and     FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John C. Curtiss, Appellant Pro Se.    Jessica D. Aber, OFFICE OF
THE UNITED STATES ATTORNEY, Stephen Wiley Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John   C.   Curtiss   appeals   the   district   court’s   order

denying his motion to correct an illegal sentence under former

Fed. R. Crim. P. 35(a).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      United States v. Curtiss, No. 3:87-cr-

00112-JAG-1 (E.D. Va. Jan. 8, 2014).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2